*BY THE COURT.
The rule is well settled, that you must [56 substantially prove the words as laid in the declaration, and that they were spoken in the manner and sense charged; otherwise the proof does not sustain the declaration. The proof here does not satisfy either requisition. It is, that Scott told the defendant to put in the tobacco, and he did not. This will not support the allegation in the declaration. We are of opinion that neither set of words are proven.
A juror was withdrawn by consent and leave given to amend.